KANG LIM
3494 Camino Tassajara #444
Danville, CA 94506
 
 
In re Application of: Peter Wong
Serial Number: 15/950,094 
Filed:  April 10, 2018
Docket: SR-1801
 
: 
: 
: 
: 
: 
: 
                       
DECISION ON PETITION TO MAKE SPECIAL FOR NEW APPLICATION UNDER 37 C.F.R. § 1.102 & M.P.E.P. § 708.02 
 

 
This is a decision on the petition filed on February 28, 2022 to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d). 
 
The petition to make the application special is DENIED. 
 
REGULATION AND PRACTICE 
 
To be eligible for accelerated examination under 37 C.F.R. § 1.102(d) and pursuant to the “Change to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” published in the Federal Register on June 26, 2006 (71 Fed. Reg. 36323) and the “Changes in Accelerated Examination Practice” published in the Federal Register on August 16, 2016 (81 Fed. Reg. 54564), the following conditions must be satisfied: 
 
The application must be filed with a petition to make special under the accelerated examination program accompanied by either the fee set forth in 37 CFR 1.17(h) or a statement that the claimed subject matter is directed to environmental quality, the development or conservation of energy resources, or countering terrorism. 
 
At the time of filing, applicant must provide a statement that a preexamination search was conducted, including an identification of the field of search by group/subgroup of the Cooperative Patent Classification for utility applications or class/subclass of the U.S. Patent Classification for design applications and the date of the search, where applicable. For database searches, applicant must provide the search logic or chemical structure or sequence used as a query, the name of the file or files searched and the database service, and the date of the search. 
 
 

 
For the above-stated reasons, the petition is DENIED.  The examination of the application will continue as normal. 
 
Any inquiry regarding this decision should be directed to David Duffy, Quality Assurance Specialist, at (571) 272-1574. 
 
 
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                         
David Duffy 
Quality Assurance Specialist 
Technology Center 3700